 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK | Lk

 

  

 

x
MIGUEL TORRES, CIVIL ACTION ia
Plaintiff NO. 1:20-cv- 10782- GBD
SQ-ORDERED:
VS.
fidige B Dow,
METRO-NORTH RAILROAD COMPANY, June 23, 202 ¢Gforne Daniels, U.S. D. ! 374)
Wik 9 A,
Defendant Dated: UR 2 vo ud
X

 

CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER

WHEREAS, Plaintiff MIGUEL TORRES and Defendant METRO-NORTH
RAILROAD COMPANY intend to produce certain documents and information that they

deem to be confidential or otherwise inappropriate for public disclosure;

WHEREAS, Plaintiff and Defendant will only produce these documents and

information if appropriate protection for their confidentiality is assured.

NOW, THEREFORE, IT |S HEREBY STIPULATED AND AGREED, by attorneys
for Plaintiff MIGUEL TORRES and Defendant METRO-NORTH RAILROAD COMPANY
(“Metro-North”), as follows:

a. As used herein, "Action" shall mean the pending action between Plaintiff and
Defendant captioned Miguel Torres v. Metro-North Railroad Company, 1:20-cv-10782-
GBD.

b. “CONFIDENTIAL MATERIAL” shall include all documents or other materials that

each party to this action may in good faith determine should be designated as

 

 
“CONFIDENTIAL MATERIAL."
C. CONFIDENTIAL MATERIALS shall be used solely for the purpose of pursuing and
contesting the causes of action presented in this Action, and not for any other purpose
(i.e., other than the evaluation, preparation, presentation or settlement of claims or
defenses in the Action).
d. The documents designated as “CONFIDENTIAL MATERIALS” shall not be
disclosed or disseminated to any person other than a party to the Action, except the
following individuals, unless and until this Court rules that there may be further disclosure:
(i) counsel of record for the respective parties, namely: attorneys for the plaintiff,
Scott E. Perry of Cahill & Perry, P.C., and attorneys for the defendant's Law Firm, Alan
Muraidekh and Metro-North’s Claims Department Agents and any Metro-North in house

counsel directly involved with oversight of this case;

(ii) employees of such counsel assigned to and necessary to assist in the litigation;

(iii) mon-party experts or independent consultants engaged by counsel or the
parties to assist in prosecuting or defending the claims presented, provided that each
non-party expert or independent consultant has the need to learn the content of such
CONFIDENTIAL MATERIAL and has signed an undertaking in the form of Appendix A
before being provided with CONFIDENTIAL MATERIAL protected by this Protective
Order;

(iv) any other person as to whom the parties first agree in writing and who sign the
form set forth in Appendix A before being provided with discovery materials protected by

this Protective Order.

 
These restrictions may be altered or supplemented only by written stipulation
between the parties filed with and approved by the Court or by order of the Court on
motion.

e. Counsel for both parties may designate deposition exhibits or portions of
deposition transcripts as Confidential by indicating on the record during the deposition
that a question relates to Confidential Materials, in which event the reporter will designate
the transcript and/or exhibit as Confidential.

f. If either party objects to the designation of CONFIDENTIAL MATERIAL(S) as
confidential, the objecting party shall state such objection in writing, and counsel shall
attempt to resolve such conflict in good faith. If the conflict cannot be resolved among
counsel, the designating party’s attorney shall, within thirty (30) days of the initial
objection, request by motion that the Court maintain “Confidential” designation. Any such
materials shall be treated as Confidential until the parties resolve the conflict or the Court
issues its ruling regarding the conflict. If the designating party does not file a motion within
30 days of (the initial objection) that the Court maintain the designation, the materials will
no longer be deemed confidential or be covered in this Order.

g. If a party seeks to file CONFIDENTIAL MATERIAL with the Court or reveal the
contents thereof, the party shall first contact all counsel in an attempt to resolve all issues
relating to confidentiality. In the event that no resolution may be obtained, a party may
make an application to the Court for permission to file under seal the specific portions of
those papers disclosing Confidential Material and shall indicate whether any other party

objects to that request. No materials shail be filed under seal unless the Court has issued

 
an order approving the filing, in which event the filing shall follow the District Court rules
applicable to filing under seal.

h. This Confidentiality Agreement and Protective Order shall not prevent or prejudice
any party from applying to the Court for appropriate relief, for further or additional
protective orders, or from agreeing with the other party to a modification of the Protective
Order, subject to the approval of this Court.

i. Nothing in this Confidentiality Agreement and Protective Order shall be construed
to limit a party's use of their own CONFIDENTIAL MATERIAL in any manner. If a party
does not attempt to file materials it labeled as “CONFIDENTIAL MATERIAL” under seal,
the material(s) will no longer be covered by this Order.

j. Nothing in this Confidentiality Agreement and Protective Order shall be deemed

a waiver of any right any party otherwise might have under the Freedom of Information
Act, the Federal Rules of Civil Procedure, or the doctrines of attorney-client privilege or
attorney work product.

I. This Confidentiality Agreement and Protective Order shall be binding upon the
parties immediately upon signature and shall be submitted to the Court for entry as an
Order.

m. Within sixty (60) days after final termination of this litigation, either by settlement,
by expiration of the time to appeal, or after issuance of the appellate mandate after an
appeal, receiving counsel of record shall either certify destruction of all CONFIDENTIAL
MATERIAL including all copies, abstracts, or summaries, and documents containing
information taken from confidential materials (but excluding any materials which in the

judgment of receiving counsel are his work product) or return them to the producing

 
person. However, one counsel of record for each party may retain the CONFIDENTIAL
MATERIAL, solely for reference in the event of a dispute over the use or dissemination
of information subject to the terms of this Order or over compliance with the final
judgment. The retaining counsel of record shall secure and maintain restricted access to
these CONFIDENTIAL MATERIAL(S).

n. The Southern District of New York retains jurisdiction of all matters arising under

this Protective Order.

O. Nothing in this Confidentiality Agreement and Protective Order operates to create
an admission by any party that confidential information disclosed in this case is relevant
or admissible. Each party specifically reserves the right to object to the use or
admissibility of all CONFIDENTIAL MATERIALS disclosed, in accordance with applicable

law and Court rules.

 
Respectfully submitted,

FOR THE DEFENDANT,
METRO-NORTH RAILROAD COMPANY

BY __/s/ Alan Muraidekh
Alan Muraidekh, Esq.
420 Lexington Avenue, 11th Floor
New York, New York 10170
Tel: 212-340-2203

amuraidekh@mnr.org

FOR THE PLAINTIFF,

BY _/s/ Scott E. Perry
Scott E. Perry
CAHILL & PERRY, P.C.
43 Trumbull Street
New Haven, Connecticut 06510
Telephone: 203) 777-1000
Fax: (203) 865-5904

scott@trainiaw.com

|

 
